Citation Nr: 0731859	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease and status post arthroscopy with 
anterior cruciate ligament reconstruction, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1978 and from July 1979 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his July 2005 substantive appeal, the veteran reported 
trouble communicating with the VA physician who performed his 
May 2005 right knee examination.  The veteran asserted that 
some of the contents of the VA examination report were 
incorrect, including the description of the amount of pain he 
had in his right knee and the frequency of that pain.  Since 
the veteran has indicated that the May 2005 VA examination of 
his right knee is inaccurate, the Board finds that a new VA 
examination is indicated.  The Board also notes that in 
October 2005, the veteran's representative asserted that the 
May 2005 VA examination of the right knee was inadequate and 
requested that the veteran's claim be remanded for another VA 
medical examination.  

Within 90 days of certification of the veteran's claim to the 
Board the veteran submitted additional private medical 
records concerning right knee treatment.  A waiver of RO 
review was not submitted with this newly submitted medical 
evidence and thus this evidence must be considered by the RO, 
and a supplemental statement of the case issued, prior to 
Board review of the veteran's claim.  See 38 C.F.R. 
§ 20.1304(c).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess.  

2.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for his right knee disability from 
January 2005 to present.  The RO should 
include in the claims file documentation 
of all attempts to obtain private medical 
records on behalf of the veteran.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's right knee.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the right knee without pain 
and the range of motion of the right knee 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right knee 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should provide a description 
of the degree of instability/subluxation 
present in the right knee (i.e. whether 
it is slight, moderate or severe).  

The rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report is to reflect 
whether such a review of the claims file 
was made.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim, to include 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, 
showing consideration of all evidence 
submitted since the May 2005 statement of 
the case, and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



